ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 13 September 2021 are entered.
	Claims 1-15 have been canceled and claims 16-32 are pending and are being examined on the merits.
	The rejection of claims 16-32 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 2 February 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT MADSEN on 18 February 2022.

	Claims 1-15 remain canceled as previously presented.
	16. (Currently amended) A method for stimulating weight loss, for reducing weight gain or for inducing satiation in a subject in need thereof, said method comprising administering to the subject an effective amount of a Brassicaceae protein extract comprising Brassicaceae ClpB presenting the amino acid sequence SEQ ID NO:1
	Claims 17-32 are allowed as previously presented.

REASONS FOR ALLOWANCE
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Breton et al. Cell Metabolism 23:324-334 as cited previously, indicates that the E. coli ClpB impacts food intake of rodents. The Breton art does not teach anything regarding whether the activity is found in any ClpB protein, nor does Breton mention or suggest that Brassicaceae contains a ClpB that would act in a manner analogous to the E. coli ClpB. Also, as cited previously, Lee et al. The Plant Journal 49:115-127 indicates that A. thaliana contains a ClpB, but that it is evolutionally distant from E. coli ClpB. Lee also indicates that “…plant ClpB-p and ClpB-m have most likely undergone significant functional divergence” (see e.g. p.120), suggesting to one of ordinary skill in the art that there is no reasonable assumption that the function of one ClpB is maintained in a distantly related ClpB. 
Brassicaceae such as A. thaliana contain a ClpB, there would not have been a reasonable expectation that the function of that ClpB is maintained akin to the weight loss-stimulating functions of E. coli ClpB as discussed in Breton. There would furthermore have been no specific teaching or motivation from the prior art to combine a Brassicaceae ClpB of SEQ ID NO: 1 with a more generic Brassicaceae protein extract. 
Therefore, the claimed methods are novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658